 



Exhibit 10.30
THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO PARENT THAT SUCH REGISTRATION IS NOT REQUIRED.
SECURED CONVERTIBLE TERM NOTE
     FOR VALUE RECEIVED, CHAD THERAPEUTICS, INC., a California corporation (the
“Parent””), hereby promises to pay to CALLIOPE CAPITAL CORPORATION, c/o United
Corporate Services, Inc. 874 Walker Road, Suite C Dover Delaware 19904 (the
“Holder”) or its registered assigns or successors in interest, sum of Seven
Hundred Fifty Thousand Dollars ($750,000), together with any accrued and unpaid
interest hereon, on July 30, 2010 (the “Maturity Date”) if not indefeasibly
sooner paid in full.
     Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Security Agreement dated as of the date
hereof by and between the Parent and the Holder (as amended, modified and/or
supplemented from time to time, the “Security Agreement”).
     The following terms shall apply to this Secured Convertible Term Note (this
“Note”):
ARTICLE I
CONTRACT RATE AND AMORTIZATION
     1.1 Contract Rate. Subject to Sections 4.2 and 5.10, interest payable on
the outstanding principal amount of this Note (the “Principal Amount”) shall
accrue at a rate per annum equal to the “prime rate” published in The Wall
Street Journal from time to time (the “Prime Rate”), plus two percent (2.0%)
(the “Contract Rate”). The Contract Rate shall be increased or decreased as the
case may be for each increase or decrease in the Prime Rate in an amount equal
to such increase or decrease in the Prime Rate; each change to be effective as
of the day of the change in the Prime Rate. The Contract Rate shall not at any
time be less than ten percent (10.0%) per annum nor more than thirteen percent
(13.0%) per annum. Interest shall be (i) calculated on the basis of a 360 day
year, and (ii) payable monthly, in arrears, commencing on September 1, 2007, on
the first business day of each consecutive calendar month thereafter through and
including the Maturity Date, and on the Maturity Date, whether by acceleration
or otherwise.
     1.2 Contract Rate Payments. The Contract Rate shall be calculated on the
last business day of each calendar month hereafter (other than for increases or
decreases in the Prime Rate which shall be calculated and become effective in
accordance with the terms of Section 1.1) until the Maturity Date and shall be
subject to adjustment as set forth herein.
Secured Convertible Term Note

 



--------------------------------------------------------------------------------



 



     1.3 Principal Payments. Amortizing payments of the Principal Amount shall
be made by the Parent on November 1, 2007 and on the first business day of each
succeeding month thereafter through and including the Maturity Date (each, an
“Amortization Date”). Subject to Article III below, commencing on the first
Amortization Date, the Parent shall make monthly payments to the Holder on each
Amortization Date, each such payment in the amount of $22,727.27 together with
any accrued and unpaid interest on such portion of the Principal Amount plus any
and all other unpaid amounts which are then owing under this Note, the Security
Agreement and/or any other Ancillary Agreement (collectively, the “Monthly
Amount”). Any outstanding Principal Amount together with any accrued and unpaid
interest and any and all other unpaid amounts which are then owing by the Parent
to the Holder under this Note, the Security Agreement and/or any other Ancillary
Agreement shall be due and payable on the Maturity Date.
ARTICLE II
CONVERSION AND REDEMPTION
     2.1 Payment of Monthly Amount.
          (a) Payment in Cash or Common Stock. If the Monthly Amount (or a
portion of such Monthly Amount if not all of the Monthly Amount may be converted
into shares of Common Stock pursuant to Section 3.2) is required to be paid in
cash pursuant to Section 2.1(b), then the Parent shall pay the Holder an amount
in cash equal to 100% of the Monthly Amount (or such portion of such Monthly
Amount to be paid in cash) due and owing to the Holder on the Amortization Date.
If the Monthly Amount (or a portion of such Monthly Amount if not all of the
Monthly Amount may be converted into shares of Common Stock pursuant to
Section 3.2) is required to be paid in shares of Common Stock pursuant to
Section 2.1(b), the number of such shares to be issued by the Parent to the
Holder on such Amortization Date (in respect of such portion of the Monthly
Amount converted into shares of Common Stock pursuant to Section 2.1(b)), shall
be the number determined by dividing (i) the portion of the Monthly Amount
converted into shares of Common Stock, by (ii) the then applicable Fixed
Conversion Price. For purposes hereof, subject to Section 3.6 hereof, the
initial “Fixed Conversion Price” means $1.18.
          (b) Monthly Amount Conversion Conditions. Subject to Sections 2.1(a),
2.2, and 3.2 hereof, the Holder shall convert into shares of Common Stock all or
a portion of the Monthly Amount due on each Amortization Date if the following
conditions (the “Conversion Criteria”) are satisfied: (i) the average closing
price of the Common Stock as reported by Bloomberg, L.P. on the Principal Market
for the five (5) consecutive trading days immediately preceding such
Amortization Date shall be greater than or equal to one hundred fifteen percent
(115%) of the Fixed Conversion Price and (ii) the amount of such conversion does
not exceed twenty five percent (25%) of the average dollar trading volume of the
Common Stock for the period of twenty-two (22) consecutive trading days
immediately preceding and including such Amortization Date. If subsection (i) of
the Conversion Criteria is met but subsection (ii) of the Conversion Criteria is
not met as to the entire Monthly Amount, the Holder shall convert only such part
of the Monthly Amount that meets subsection (ii) of the Conversion Criteria. Any
portion of the Monthly Amount due on an Amortization Date that the Holder has
not been able to convert into shares of Common Stock due to the failure to meet
the Conversion
Secured Convertible Term Note

2



--------------------------------------------------------------------------------



 



Criteria, shall be paid in cash by the Companies, jointly and severally, at the
rate of 100% of the Monthly Amount otherwise due on such Amortization Date,
within three (3) business days of such Amortization Date.
     2.2 No Effective Registration. Notwithstanding anything to the contrary
herein, the Parent shall not be permitted to pay any part of its obligations to
the Holder hereunder in shares of Common Stock if (i) there fails to exist an
effective current Registration Statement (as defined in the Registration Rights
Agreement) covering the resale of the shares of Common Stock to be issued in
connection with such payment and there fails to exist an exemption from
registration for resale available pursuant to Rule 144 of the Securities Act and
in respect of the Common Stock to be issued in connection with such payment or
(ii) an Event of Default (as hereinafter defined) exists and is continuing,
unless such Event of Default is cured within any applicable cure period or
otherwise waived in writing by the Holder.
     2.3 Optional Redemption in Cash. The Parent may prepay this Note (“Optional
Redemption”) by paying to the Holder a sum of money equal to (i) one hundred
twenty five percent (125%) of the Principal Amount outstanding at such time
together with accrued but unpaid interest thereon and any and all other sums
due, accrued or payable to the Holder arising under this Note, the Security
Agreement or any other Ancillary Agreement if prepaid on or before July 1, 2008;
(ii) one hundred fifteen percent (115%) of the Principal Amount outstanding at
such time together with accrued but unpaid interest thereon and any and all
other sums due, accrued or payable to the Holder arising under this Note, the
Security Agreement or any other Ancillary Agreement if prepaid after July 1,
2008 but on or before July 1, 2009; or (iii) one hundred ten percent (110%) of
the Principal Amount outstanding at such time together with accrued but unpaid
interest thereon and any and all other sums due, accrued or payable to the
Holder arising under this Note, the Security Agreement or any other Ancillary
Agreement if prepaid after July 1, 2009 but before the Maturity Date (each of
the foregoing (i), (ii) and (iii) a “Redemption Amount”) outstanding on the
Redemption Payment Date (as defined below). The Companies shall deliver to the
Holder a written notice of redemption (the “Notice of Redemption”) specifying
the date for such Optional Redemption (the “Redemption Payment Date”), which
date shall be ten (10) business days after the date of the Notice of Redemption
(the “Redemption Period”). A Notice of Redemption shall not be effective with
respect to any portion of this Note for which the Holder has previously
delivered a Notice of Conversion (as hereinafter defined) or for conversions
elected to be made by the Holder pursuant to Article III during the Redemption
Period. The Redemption Amount shall be determined as if the Holder’s conversion
elections had been completed immediately prior to the date of the Notice of
Redemption. On the Redemption Payment Date, the Redemption Amount must be paid
in good funds to the Holder. In the event the Companies fail to pay the
Redemption Amount on the Redemption Payment Date as set forth herein, then such
Redemption Notice will be null and void.
ARTICLE III
HOLDER’S CONVERSION RIGHTS
     3.1 Optional Conversion. Subject to the terms set forth in this
Article III, the Holder shall have the right, but not the obligation, to convert
all or any portion of the issued and outstanding Principal Amount and/or accrued
interest and fees due and payable into fully paid
Secured Convertible Term Note

3



--------------------------------------------------------------------------------



 



and nonassessable shares of Common Stock at the Fixed Conversion Price. The
shares of Common Stock to be issued upon such conversion are herein referred to
as, the “Conversion Shares.”
     3.2 Conversion Limitation. Notwithstanding anything herein to the contrary,
in no event shall the Holder be entitled to convert any portion of this Note in
excess of that portion of this Note upon conversion of which the sum of (1) the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Note or the
unexercised or unconverted portion of any other security of the Holder subject
to a limitation on conversion analogous to the limitations contained herein) and
(2) the number of shares of Common Stock issuable upon the conversion of the
portion of this Note with respect to which the determination of this proviso is
being made, would result in beneficial ownership by the Holder and its
Affiliates of any amount greater than 9.99% of the then outstanding shares of
Common Stock (whether or not, at the time of such exercise, the Holder and its
Affiliates beneficially own more than 9.99% of the then outstanding shares of
Common Stock). As used herein, the term “Affiliate” means any person or entity
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person or entity, as such terms
are used in and construed under Rule 144 under the Securities Act. For purposes
of the second preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulations 13D-G thereunder, except as otherwise provided in
clause (1) of such sentence. For any reason at any time, upon written or oral
request of the Holder, the Parent shall within one (1) business day confirm
orally and in writing to the Holder the number of shares of Common Stock
outstanding as of any given date. The limitations set forth herein (x) may be
waived by the Holder upon provision of no less than sixty-one (61) days prior
written notice to the Parent and (y) shall automatically become null and void
(i) following notice to the Parent upon the occurrence and during the
continuance of an Event of Default (as defined in the Security Agreement), or
(ii) upon receipt by the Holder of a Notice of Redemption, except that at no
time shall the Parent be obligated to issue any shares of Common Stock pursuant
to the terms of this Note, the Security Agreement, any Ancillary Agreement (as
defined in the Security Agreement) or if the issuance of such shares of Common
Stock would exceed the aggregate number of shares of Common Stock which the
Parent may issue pursuant to the terms of this Note, the Security Agreement, any
Ancillary Agreement without violating the rules or regulations of the Principal
Market (the “Exchange Cap”), except that such limitation shall not apply in the
event that the Parent obtains the approval of its stockholders as required by
the applicable rules or regulations of the Principal Market for issuances of
Common Stock in excess of such amount.
     3.3 Mechanics of Holder’s Conversion. In the event that the Holder elects
to convert this Note into Common Stock, the Holder shall give notice of such
election by delivering an executed and completed notice of conversion in
substantially the form of Exhibit A hereto (appropriate completed) (“Notice of
Conversion”) to the Parent and such Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
fees that are being converted. On each Conversion Date (as hereinafter defined)
and in accordance with its Notice of Conversion, the Holder shall make the
appropriate reduction to the Principal Amount, accrued interest and fees as
entered in its records and shall provide written notice thereof to the Parent
within two (2) business days after the Conversion Date. Each date on which
Secured Convertible Term Note

4



--------------------------------------------------------------------------------



 



a Notice of Conversion is delivered or telecopied to the Parent in accordance
with the provisions hereof shall be deemed a Conversion Date (the “Conversion
Date”). Pursuant to the terms of the Notice of Conversion, the Parent will issue
instructions to the transfer agent accompanied by an opinion of counsel within
two (2) business days of the date of the delivery to the Parent of the Notice of
Conversion and shall cause the transfer agent to transmit the certificates
representing the Conversion Shares to the Holder by crediting the account of the
Holder’s designated broker with the Depository Trust Corporation (“DTC”) through
its Deposit Withdrawal Agent Commission (“DWAC”) system within three
(3) business days after receipt by the Parent of the Notice of Conversion (the
“Delivery Date”). In the case of the exercise of the conversion rights set forth
herein the conversion privilege shall be deemed to have been exercised and the
Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Parent of the Notice of Conversion. The
Holder shall be treated for all purposes as the record holder of the Conversion
Shares, unless the Holder provides the Parent written instructions to the
contrary.
     3.4 Late Payments. The Parent understands that a delay in the delivery of
the Conversion Shares in the form required pursuant to this Article beyond the
Delivery Date could result in economic loss to the Holder. As compensation to
the Holder for such loss, in addition to all other rights and remedies which the
Holder may have under this Note, applicable law or otherwise, the Parent shall
pay late payments to the Holder for any late issuance of Conversion Shares in
the form required pursuant to this Article II upon conversion of this Note, in
the amount equal to $500 per business day after the Delivery Date. The Parent
shall, make any payments incurred under this Section in immediately available
funds upon demand.
     3.5 Conversion Mechanics. The number of shares of Common Stock to be issued
upon each conversion of this Note shall be determined by dividing that portion
of the principal and interest and fees to be converted, if any, by the then
applicable Fixed Conversion Price. In the event of any conversions of a portion
of the outstanding Principal Amount pursuant to this Article III, such
conversions shall be deemed to constitute conversions of the outstanding
Principal Amount applying to Monthly Amounts for the remaining Amortization
Dates in chronological order.
     3.6 Adjustment Provisions. The Fixed Conversion Price and number and kind
of shares or other securities to be issued upon conversion determined pursuant
to this Note shall be subject to adjustment from time to time upon the
occurrence of certain events during the period that this conversion right
remains outstanding, as follows:
          (a) Reclassification. If the Parent at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid Principal Amount and accrued interest thereon, shall thereafter be deemed
to evidence the right to purchase an adjusted number of such securities and kind
of securities as would have been issuable as the result of such change with
respect to the Common Stock (i) immediately prior to or (ii) immediately after,
such reclassification or other change at the sole election of the Holder.
          (b) Stock Splits, Combinations and Dividends. If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Secured Convertible Term Note

5



--------------------------------------------------------------------------------



 



Common Stock, or if a dividend is paid on the Common Stock or any preferred
stock issued by the Parent in shares of Common Stock, the Fixed Conversion Price
shall be proportionately reduced in case of subdivision of shares or stock
dividend or proportionately increased in the case of combination of shares, in
each such case by the ratio which the total number of shares of Common Stock
outstanding immediately after such event bears to the total number of shares of
Common Stock outstanding immediately prior to such event.
     3.7 Reservation of Shares. During the period the conversion right exists,
the Parent will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of Conversion Shares
upon the full conversion of this Note and the Warrants. The Parent represents
that upon issuance, the Conversion Shares will be duly and validly issued, fully
paid and non-assessable. The Parent agrees that its issuance of this Note shall
constitute full authority to its officers, agents, and transfer agents who are
charged with the duty of executing and issuing stock certificates to execute and
issue the necessary certificates for the Conversion Shares upon the conversion
of this Note.
     3.8 Registration Rights. The Holder has been granted registration rights
with respect to the Conversion Shares as set forth in the Registration Rights
Agreement.
     3.9 Issuance of New Note. Upon any partial conversion of this Note, a new
Note containing the same date and provisions of this Note shall, at the request
of the Holder, be issued by the Parent to the Holder for the principal balance
of this Note and interest which shall not have been converted or paid. Subject
to the provisions of Article IV of this Note, the Parent shall not pay any
costs, fees or any other consideration to the Holder for the production and
issuance of a new Note.
     3.10 Rights of Shareholders. No Holder shall be entitled to vote or receive
dividends or be deemed the holder of the Note Shares or any other securities of
the Parent which may at any time be issuable upon conversion of this Note for
any purpose, nor shall anything contained herein be construed to confer upon the
Holder, as such, any of the rights of a shareholder of the Parent or any right
to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon the recapitalization, issuance of shares,
reclassification of shares, change of nominal value, consolidation, merger,
conveyance or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise, in each case, until the Delivery
Date applicable to the respective Note Shares purchasable upon the conversion
hereof shall have occurred as provided herein.
ARTICLE IV
EVENTS OF DEFAULT
     4.1 Events of Default. The occurrence of an Event of Default under the
Security Agreement shall constitute an event of default (“Event of Default”)
hereunder.
     4.2 Default Interest. Following the occurrence and during the continuance
of an Event of Default, the Parent shall pay additional interest on the
outstanding principal balance of this Note in an amount equal to one percent
(1%) per month, and all outstanding Obligations,
Secured Convertible Term Note

6



--------------------------------------------------------------------------------



 



including unpaid interest, shall continue to accrue interest at such additional
interest rate from the date of such Event of Default until the date such Event
of Default is cured or waived.
     4.3 Default Payment. Following the occurrence and during the continuance of
an Event of Default, the Holder, at its option, may elect, in addition to all
rights and remedies of the Holder under the Security Agreement and the Ancillary
Agreements and all obligations of the Parent under the Security Agreement and
the Ancillary Agreements, to accelerate the maturity of all obligations
hereunder (“Default Payment”). The Default Payment shall be one hundred twenty
percent (120%) of the outstanding principal amount of the Note, plus accrued but
unpaid interest and all other fees then remaining unpaid, and all amounts
payable hereunder. The Default Payment shall be applied first to any fees due
and payable to the Holder pursuant to the Notes and/or the Ancillary Agreements,
then to accrued and unpaid interest due on the Notes, the Security Agreement and
then to the outstanding principal balance of the Notes. The Default Payment
shall be due and payable immediately on the date that the Holder has demanded
payment of the Default Payment pursuant to this Section 4.3.
ARTICLE V
MISCELLANEOUS
     5.1 Conversion Privileges. The conversion privileges set forth in
Article III shall remain in full force and effect immediately from the date
hereof until the date this Note is indefeasibly paid in full and irrevocably
terminated.
     5.2 Cumulative Remedies. The remedies under this Note shall be cumulative.
     5.3 Failure or Indulgence Not Waiver. No failure or delay on the part of
the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
     5.4 Notices. Any notice herein required or permitted to be given shall be
in writing and shall be deemed effectively given: (a) upon personal delivery to
the party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Parent
at the address provided for the Parent in the Security Agreement executed in
connection herewith, and to the Holder at the address provided in the Security
Agreement for the Holder, with a copy to Laurus Capital Management, LLC, Attn:
Portfolio Services, 335 Madison Avenue, 10th Floor, New York, New York 10017,
facsimile number (212) 581-5037, or at such other address as the Parent or the
Holder may designate by ten days advance written notice to the other parties
hereto. A Notice of Conversion shall be deemed given when made to the Parent
pursuant to the Security Agreement.
Secured Convertible Term Note

7



--------------------------------------------------------------------------------



 



     5.5 Amendment Provision. The term “Note” and all references thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented, and any successor instrument as such successor instrument may be
amended or supplemented.
     5.6 Assignability. This Note shall be binding upon the Parent and its
subsidiaries, successors and assigns, and shall inure to the benefit of the
Holder and its successors and assigns, and may be assigned by the Holder in
accordance with the requirements of the Security Agreement. The Parent may not
assign any of its obligations under this Note without the prior written consent
of the Holder, any such purported assignment without such consent being null and
void.
     5.7 Cost of Collection. In case of any Event of Default under this Note,
the Parent shall, pay the Holder the Holder’s reasonable costs of collection,
including reasonable attorneys’ fees.
     5.8 Governing Law, Jurisdiction and Waiver of Jury Trial.
          (a) THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.
          (b) THE PARENT HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE PARENT, ON
THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE, THE
SECURITY AGREEMENT OR ANY OF THE OTHER ANCILLARY AGREEMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS NOTE, THE SECURITY AGREEMENT OR ANY OF THE
OTHER ANCILLARY AGREEMENTS PROVIDED, THAT THE PARENT ACKNOWLEDGES THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE
COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN
THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE
OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
HOLDER. THE PARENT EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE PARENT
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE PARENT HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARENT AT
THE ADDRESS SET FORTH IN THE SECURITY AGREEMENT AND THAT SERVICE SO
Secured Convertible Term Note

8



--------------------------------------------------------------------------------



 



MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE PARENT’S ACTUAL RECEIPT
THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE
PREPAID
          (c) THE PARENT DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH PARENT HERETO WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
HOLDER, AND THE PARENT ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, THE
SECURITY AGREEMENT, ANY OTHER ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED
HERETO OR THERETO.
     5.9 Severability. In the event that any provision of this Note is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Note.
     5.10 Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum rate
permitted by such law, any payments in excess of such maximum rate shall be
credited against amounts owed by the Parent to the Holder and thus refunded to
the Parent.
     5.11 Security Interest . The Holder has been granted a security interest in
certain assets of the Parent as more fully described in the Security Agreement
dated as of the date hereof.
     5.12 Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.
     5.13 Registered Obligation. This Note is intended to be a registered
obligation within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)
and the Parent (or its agent) shall register this Note (and thereafter shall
maintain such registration) as to both principal and any stated interest.
Notwithstanding any document, instrument or agreement relating to this Note to
the contrary, transfer of this Note (or the right to any payments of principal
or stated interest thereunder) may only be effected by (i) surrender of this
Note and either the reissuance by the Parent of this Note to the new holder or
the issuance by the Parent of a new instrument to the new holder, or
(ii) transfer through a book entry system maintained by the Parent (or its
agent), within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(B).
Secured Convertible Term Note

9



--------------------------------------------------------------------------------



 



[Balance of page intentionally left blank; signature page follows]
Secured Convertible Term Note

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parent has caused this Secured Convertible Term
Note to be signed in its name effective as of this 30th day of July, 2007.

            CHAD THERAPEUTICS, INC.
      By:   /s/ Earl L. Yager         Name:   Earl L. Yager        Title:  
Chief Executive Officer     

WITNESS:

     
/s/ Tracy A. Kern
   
 
   

Secured Convertible Term Note

11



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF CONVERSION
(To be executed by the Holder in order to convert all or part of
the Secured Convertible Term Note into Common Stock)
[Name and Address of Parent]
     The undersigned hereby converts $                     of the principal due
on [specify applicable Repayment Date] under the Secured Convertible Term Note
dated as of                     , 200___ (the “Note”) issued by Chad
Therapeutics, Inc. (the “Parent”) by delivery of shares of Common Stock of the
Parent (“Shares”) on and subject to the conditions set forth in the Note.

             
1.
  Date of Conversion        
 
     
 
   
 
           
2.
  Shares To Be Delivered:        
 
     
 
   

                  [HOLDER]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Secured Convertible Term Note

12